Order entered December 1, 2016




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-16-01389-CV

                        IN RE JOSEPH HENRY BROWN, Relator

                Original Proceeding from the 363rd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F13-53946-W

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s November 28, 2016

petition for writ of mandamus.


                                                  /s/   DOUGLAS S. LANG
                                                        JUSTICE